Citation Nr: 1218832	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for status post fracture, left radius with surgical scar and healed fracture of left ulnar styloid, also claimed as left wrist fracture, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998, and from May 2005 to June 2006, with additional service in the United States Army Reserve until being deemed physically unfit to continue military service in January 2009.  The Veteran is highly decorated and his commendations include a Purple Heart and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the interest of clarity, the Board will summarize the procedural history as it relates to the left arm increased rating claim.  Initially, in May 2006, the Veteran filed his service-connection claim for left arm fracture.  Service connection was established for status post fracture, left radius with surgical scar, by way of the November 2006 rating decision and a noncompensable rating was assigned.  The Veteran filed a notice of disagreement (NOD) with the rating assigned, and in July 2008 a 10 percent rating was assigned, effective May 22, 2006.  The Veteran, in July 2008, filed a written statement indicating his satisfaction with the 10 percent rating, effectively ending his appeal as to this claim.  In August 2008, the Veteran submitted a statement indicating his desire to file a new claim for residuals of injury/surgery to his left arm/wrist.  The September 2008 rating decision continued the 10 percent rating for status post fracture, left radius with surgical scar.  The Veteran filed an NOD in September 2008, again mentioning the pain he was experiencing in his wrist.  Another rating decision in October 2008 continued the 10 percent rating for status post fracture, left radius with surgical scar.  The RO issued a statement of the case (SOC) in March 2009 for the issue of status post fracture, left radius with surgical scar, this time characterizing the claim as "also claimed as left wrist fracture."  The Veteran perfected the appeal by way of the March 2009 VA Form 9.  Thus, the left arm and left wrist symptoms are characterized as one issue before the Board, and while the Veteran did file a statement within one year of the initial rating, he did effectively end his appeal of the initial rating and the present appeal is considered as an independent increased rating claim filed in August 2008. 

The Veteran's claim for service connection for a lumbar spine condition was denied by way of the November 2007 rating decision, and service connection for acid reflux, now characterized as GERD, was denied in the October 2008 rating decisions.  The Veteran also perfected appeals as to these two claims.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, additional development is required prior to adjudicating the Veteran's claims. 

Increased Rating

The Board observes that the most recent VA examination of the Veteran's left arm/wrist fracture residuals was in December 2008, more than three years ago.  In that examination report, symptoms such as left upper extremity pain and left wrist pain and swelling were noted as reported by the Veteran, although no swelling was observed by the examiner on physical examination.  X-ray of the left wrist showed healed fracture of the left ulnar styloid process, along with degenerative changes of the first carpal, metacarpal joint.  X-ray of the left elbow was normal.  And, X-ray of the left forearm showed previous open reduction internal fixation of the proximal half of the radius.  The examiner did not include any mention of the Veteran's surgical scar.  

Statements received since that examination suggest the Veteran's disability may have worsened.  On his March 2009 VA Form 9, the Veteran reported swelling during one of his evaluations, as well as a reported diagnosis of arthritis.  The Veteran also reported that the scar is very large and wide, that it is raised up, and that the scar hurts to touch, is very sensitive, and is painful.  Also, the Veteran's representative, on the November 2010 VA Form 646, clearly stated that the Veteran's left arm/wrist condition has worsened since the last examination.  The Board, therefore, finds that a new VA examination to assess the current severity of the disability is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1995).  This examination must include an assessment of the surgical scar, as well as of the left arm/wrist.

Service Connection

The Veteran has perfected an appeal as to his claims for service connection for a low back condition and for GERD.  

As to the Veteran's low back claim, symptoms of low back pain are shown in the service treatment records.  In a May 2006 report, largely regarding the treatment of the Veteran's fractured left arm/wrist, the physician noted that the Veteran also complained of a sore back.  This was shortly following the in-service combat related injury.  Also, April 2007 VA treatment records note continued low back pain.  And, in a September 2007 VA record, low back strain is reported.  Later, in a January 2009 report related to the Veteran's Physical Evaluation Board (PEB) to determine his physical eligibility to continue in military service, a neurological note documents that the Veteran had experienced low back pain since the blast.   

Because the evidence shows that initial reports of low back pain were during service, the RO ordered a VA examination, which was completed in October 2007.  The VA examiner summarized the Veteran's history as including initial reports of back pain around the time that the Veteran was wearing body armor for nearly sixteen hours per day for a period of nine months.  In addition to pain, spasms were also reported.  However, physical examination revealed normal posture and gait, and normal sensory and reflex examination.  Flexion was noted as 0 to 90 degrees, with pain beginning at 60 degrees.  October 2007 X-ray revealed no acute or significant focal bony abnormality of the lumbar spine, and no degenerative changes.  Thus, no low back/lumbar spine condition was diagnosed at that time.  The Board observes that nearly five years has passed, and the back pain has continued.  An August 2009 VA outpatient note again reflects the Veteran's report of back pain since 2006, but also notes that the pain now increases with movement and is worsening.  The physician noted an assessment of low back pain/muscle strain and indicated that X-ray would be ordered.  The Board reviewed the available VA outpatient records and no X-ray report is found.  However, the only records available after August 2009 include those dated through December 2009, and from February to March 2010.  In addition to obtaining updated records, discussed further below, the Board finds that due to the duration of time that has passed and the indication in the record that the back condition may have worsened such that it now rises to the level of a disability, gives rise to the need for a new VA examination to determine whether any current disability exists that may be causally connected to the complaints noted in service.  Thus, the Board concludes that remand for a VA examination and readjudication of the lumbar spine claim on the merits is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's GERD claim, he reported at the time of his September 2008 notice of disagreement that he had been on medication for reflux since his return from Iraq.  A review of the VA outpatient treatment notes shows that the Veteran complained of bad reflux in April 2007, and again reported reflux in September 2007.  Both of these notations are made during treatment for the Veteran's back.  However, neither the claims folder nor the Virtual VA electronic file contains a complete record of VA outpatient treatment for GERD.  A handwritten notation of the records dating between April 2007 and October 2007 suggest that they are only for the back and neck.    

On remand relevant ongoing medical records should be obtained regarding the Veteran's GERD, as well as with regard to the lumbar spine and left arm/wrist, to include any updated VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  At present, the record includes VA outpatient treatment from April 2007 to September 2008 (earlier outpatient records relate to mental health treatment only); from August 2009 to December 2009; and from February 2010 to March 2010.  There are clearly gaps in the record between the date of the Veteran's return from deployment and March 2010, and missing records from March 2010 to the present.  Thus, remand is unavoidable.

Also, it appears that some service treatment records may be missing.  The records available for the Board's review (other than dental records) are dated from December 1997 to March 1998, and March through May 2006.  The Veteran, however, had active service between June 1994 and June 1998, and May 2005 to June 2006, with several additional years of service in the U.S. Army Reserve.  The record shows that it was not until 2009 that the Veteran was deemed physically unfit for military service.  Thus, it appears some of the Veteran's service treatment records, from both active and Reserve service, appear to be missing from the record.  

Finally, with regard to the Veteran's GERD claim, the Board observes that on his March 2009 substantive appeal, the Veteran suggests that he has reflux due to the medication he takes for his service-connected PTSD.  This raises the claim of entitlement to service connection for GERD on a secondary basis under 38 C.F.R. § 3.310.  To date, the RO has not notified the Veteran of the evidence necessary to establish service connection on a secondary basis.  For these reasons also, remand for additional VA notice is necessary.  See 38 C.F.R. §§ 3.159(b), 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice advising the Veteran of the information and evidence needed to substantiate a claim for service connection for GERD as secondary to a service connected condition. 

2.  Attempt to obtain any additional service treatment records, to include treatment records from the Veteran's reserve service, through official sources.  If records cannot be obtained, determine whether any other requests for these records should be made or whether any further attempts to obtain these Federal records would be futile.  Written documentation of any further development action or determination that further attempts to obtain the records would be futile should be placed in the claims file and the Veteran notified of the unavailability of the records.

3.  Obtain all relevant and ongoing VA treatment records related to the Veteran's left arm/wrist, low back and GERD, dating prior to April 2007, from September 2008 to August 2009, from December 2009 to February 2010, and since March 2010, including records from the VA Outpatient Clinic in Charleston, West Virginia, and the Huntington VA Medical Center.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination to assess the current severity of his service-connected left arm/wrist disability and scar.  The claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  All necessary tests should be conducted and the results reported.  

a. The examiner should report all symptoms associated with the Veteran's status post fracture, left radius with surgical scar and healed fracture of left ulnar styloid.  Range of motion of the wrist and supination/pronation of the forearm should be provided, to include the degree of motion at which pain begins.  The examiner should also address whether there is any functional loss due to pain or weakness, and to document all objective evidence of those symptoms, including muscle atrophy.  

b. With respect to the left arm/wrist surgical scar, the examiner should provide a description of the scar, to include the location and measurement of the scar.  The examiner should indicate whether the scar is superficial or deep (underlying soft tissue damage), as well as whether the scar is painful and whether it is well healed or has skin breakdown.

A rationale for all opinions expressed should be provided.

5.  After the development requested in directives 1 through 3 above have been completed to the extent possible, schedule the Veteran for a VA spine examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from any diagnosed current low back disability.  If so, the examiner should provide an opinion as to whether it is as likely as not that the diagnosed low back disability arose during active service or is otherwise related to service, to include the complaints therein.  The medical basis for the conclusions should be provided.

6.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If additional development is deemed necessary based on information or evidence obtained in response to the above directives, such should be accomplished.  

7.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


